Citation Nr: 0025403	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
April 1968, and from January 1991 to July 1991.  He served in 
the Southwest Asia theater of operations from February 10, 
1991, to July 2, 1991.

The veteran's claim arises from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied service 
connection for chronic fatigue as chronic disabilities 
resulting from an undiagnosed illness.  The claims file was 
subsequently transferred from the Philadelphia RO to the RO 
in Manchester, New Hampshire, and the veteran testified 
before a local hearing officer in September 1995.  

In July 1999, the Board of Veterans' Appeals (Board) 
determined that the claim concerning service connection for 
fatigue as a chronic disability resulting from an undiagnosed 
illness was well grounded and remanded it for additional 
development.  In an April 2000 supplemental statement of the 
case, the RO continued to deny service connection for fatigue 
as a chronic disability resulting from an undiagnosed 
illness. 

REMAND

As an initial matter, the Board notes that in September 1999, 
the Veterans of Foreign Wars of the United States revoked its 
prior representation of the veteran.  As noted above, in an 
April 2000 supplemental statement of the case, the RO 
continued to deny service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness. 

In a July 2000 letter, the veteran was advised that his 
appeal was being returned to the Board for disposition.  He 
was also advised that any new request for a hearing or to 
appoint or change representatives had to be submitted to the 
Board, accompanied by a statement explaining good cause of 
the submission of the request after the expiration of the 90-
day period following the notice of the initial certification 
of his appeal to the Board.  The notice of initial 
certification had been sent to the veteran on April 17, 1998.

However, in a letter dated on August 11, 2000, the Board 
advised the veteran that the Veterans of Foreign Wars of the 
United States had revoked their representation of the veteran 
in September 1999.  The veteran was further advised that if 
he wanted to be represented by another agent or an attorney, 
he was to return an enclosed Appointment form, or present a 
declaration of representation from a private attorney, within 
30 days.  On a facsimile received on September 13, 2000, the 
veteran requested extension of time to find a power of 
attorney, and also requested a hearing at the RO before a 
Board member.  

Accordingly, this case must be REMANDED for the following:

1.  The RO should contact the veteran at 
his last known address and provide any 
necessary forms and other appropriate 
assistance in obtaining a new 
representative.  The veteran should be 
given a reasonable amount of time for the 
appointment of a new representative.  

2.  Thereafter, the veteran should be 
scheduled for a personal hearing before a 
traveling member of the Board on the next 
available date at the Manchester RO.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

